                    Case 20-11548-CSS                 Doc 255       Filed 07/14/20      Page 1 of 2



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN RE:                                                          :        Chapter 11
                                                                :
EXTRACTION OIL & GAS, INC. 1, et al.,                           :        Case No. 20-11548-CSS
                                                                :
          Debtor.                                               :        341 Meeting Date: July 23, 2020
----------------------------------------------------------      :        @ 10:30 a.m.


                          NOTICE OF TELEPHONIC SECTION 341 MEETING

       PLEASE TAKE NOTICE that the meeting of creditors pursuant to 11 U.S.C. §§ 341 and
343 (the “section 341 meeting”) in these cases, scheduled for Thursday, July 23, 2020 at 10:30
a.m. (ET) will be held telephonically.

        If you are receiving this notice, you have been identified as a party who may be a creditor,
i.e. someone who may be owed money by the Debtors. Creditors will receive subsequent notice
regarding any deadline for submitting a claim for monies owed, as well as the procedures for doing
so. Your telephonic participation in the 341 meeting is not required, is completely optional,
and failure to attend will not affect your eligibility to file a claim later. The purpose of the 341
meeting is to provide creditors and parties in interest an opportunity to examine the Debtor’s
financial affairs. It is not the purpose of the 341 meeting to address the specific circumstances of
each creditor.

      PLEASE FOLLOW the instructions below to ensure a smooth and efficient telephonic section
341 meeting of creditors.

    •    You must use a touch-tone phone.
    •    If you have a choice, use a landline phone, instead of a cell phone.
    •    Dial the call-in number, 1-866-621-1355, and then enter the passcode, 7178157, followed
         by a # sign.
    •    Dial the call-in number and then enter the passcode followed by a # sign.
    •    Make the call from a quiet area where there is as little background noise as possible.
    •    Mute your phone and do not speak until the U.S Trustee counsel asks you to identify
         yourself or indicates you may pose questions. You will still be able to listen even when
         your phone is muted.
    •    Unmute your phone when speaking.
    •    When speaking, identify yourself.
    •    Do not put the phone on hold at any time after the call is connected.
    •    Once the meeting of creditors is finished, please hang up.

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC (8170); Extraction
Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings, LLC (9353); Table Mountain
Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC (5624). The location of the Debtors’
principal place of business is 370 17th Street, Suite 5300, Denver, Colorado 80202.
               Case 20-11548-CSS         Doc 255     Filed 07/14/20     Page 2 of 2




   •   If you become disconnected before the meeting is finished, please call back.
   •   The section 341 meeting of creditors will be recorded by the U.S. Trustee. Any other
       recordings are prohibited.
   •   Neither the U.S. Trustee nor the Debtors may provide legal advice to any creditors.

        A copy of this notice will be posted on the claims agent’s (KCC) website at:
https://www.kccllc.net/extractionog

        If you have any questions, you may contact Debtors’ counsel who are: Richard W. Riley
and Stephen B. Gerald, Whiteford, Taylor & Preston, The Renaissance Centre, 405 North King
Street, Suite 500, Wilmington, Delaware 19801; Telephone: (302) 353-4144; Facsimile: (302) 661-
7950; Email rriley@wtplaw.com; sgerald@wtplaw.com

Dated: July 14, 2020                         ANDREW R. VARA
                                             UNITED STATES TRUSTEE
                                             REGIONS 3 & 9

                                             By: /s/ Richard L. Schepacarter
                                             Richard L. Schepacarter, Esq.
                                             Trial Attorney
                                             United States Department of Justice
                                             Office of the United States Trustee
                                             J. Caleb Boggs Federal Building
                                             844 N. King Street, Room 2207, Lockbox 35
                                             Wilmington, DE 19801
